Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 12, 16 and 20 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recording unit, first transmitting unit, second transmitting unit and change accepting unit in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12- 20 rejected under 35 U.S.C. 103 as being unpatentable over JP2012226669 (A) to Doke et al. (hereinafter ‘Doke’) (cited in the IDS filed 11/30/2020), in view of US 9358456 B1 to Challinor et al. (hereinafter ‘Challinor’), further in view of US 20180373413 A1 to Sawaki (cited in the IDS filed 11/30/2020).

Regarding claims 12 and 16, Doke discloses a three-dimensional content distribution system and method, respectively, for distributing content using a three-dimensional virtual space to a terminal for viewing to be provided for viewing, the system comprising: 
a recording unit recording content data to a storage unit from a plurality of users including at least (A) first data relevant to a specification of each virtual object disposed in the three-dimensional virtual space and (B) second data relevant to an operation of each of virtual object (para [0038]-[0039] and [0094]: the storage unit 23 stores the material data, the material data including first data, e.g. a set, a voice, a still image, a moving image; and the material data including second data, e.g. operation data for controlling movement/actions of the CG characters. Further, “the storage unit 23 can store the control data received from the viewing terminal 12”, the script data, the material data, the program production engine, the script, the program, the production device connection information, and the like. Regarding the plurality of users, see para [0026]-[0029], [0031] and fig. 1: the participating content management device 11 can manage each user of each of the viewing terminals 12-1 to 12-n. Therefore, the storage means 23, as described in para [0038]-[0039], which stores the control data received from the viewing terminal 12 is actually storing control data received from a plurality of users viewing terminals 12-1 to 12-n); 
a first transmitting unit transmitting data including at least the first data and the second data, in accordance with a request for the terminal for viewing to perform the viewing (para [0032], [0051]: “transmitting / receiving means 30 outputs the program video (stream), the TVML script, the user information, the CG character information, and the like to the viewing terminal 12 via the communication network 13”); and 
a second transmitting unit transmitting data including at least the second data that is generated by a manipulation unit to the recording unit, as motion data (para [0002], [0031] and fig. 11: “information transmitted from the user (viewing terminal 12) side to the server (participation type content management apparatus 11)” includes, “participant control information (including the TVML script) for controlling the CG character and the camera work from the user,”), wherein the recording unit records the first data and the second data from the terminal for viewing and from the plurality of users and updates data for displaying the three-dimensional virtual space stored in the storage unit to include the content data recorded from the users and the terminal for viewing (see para [0026]-[0029], [0031]-[0033] and fig. 1: the participating content management device 11 can manage each user of each of the viewing terminals 12-1 to 12-n. Therefore, the storage means 23, as described in para [0038]-[0039], stores control data received from a plurality of users viewing terminals 12-1 to 12-n. Regarding updating data, see para [0026] the participating content management device 11 can manage whether each user of each of the viewing terminals 12-1 to 12 - is currently participating in any program, and para [0027]: control information is output to the content management apparatus 11 when a user requests participation and/or control his/her CG character in the program. Also see para [0033]: it is possible to freely join or exit the program at the timing of the user regardless of the start or end of the program).
Doke fails to disclose wherein the motion data are obtained by a camera including information of joints corresponding to each part of a body of a viewer and information of a ramus connecting the joints, according to a result of sensing a movement of the joints corresponding to each part of the body in order to allow an avatar to perform a desired operation, in order for the viewer to input the avatar that is each part of the body of the viewer itself into the content while viewing the content, by receiving the transmitted data.
However, in analogous art, Challinor discloses wherein the motion data are obtained by a camera (col. 2 ln. 38-46: receive information from a camera system reflecting a position of the first player) including information of joints corresponding to each part of a body of a viewer and information of a ramus connecting the joints, according to a result of sensing a movement of the joints corresponding to each part of the body (col. 5 ln. 13-46: An example of the KINECT skeleton is shown in FIG. 1B. The skeleton provided by the KINECT provides a framework for the dance game, and allows for tracking of not only limbs generally, but specific joints as well … the skeletal model can be used to calculate scale vectors based on two or more joints. This provides a spatially relative system, e.g., what is the positional distance from body part X to body part Y compared to the positional distance from body part X to body part Z; also col. 6 ln. 60 - col. 7 ln. 23 and fig. 1C further describes determining joint positions) in order to allow an avatar to perform a desired operation, in order for the viewer to input the avatar that is each part of the body of the viewer itself into the content while viewing the content (col. 32 ln. 34-53: the game platform can be configured to display the skeleton and/or depth image provided by the camera in real-time). For example, while the first player is trying to create a dance move, the game platform can provide visual feedback to the first player using the information captured by the camera. For example, the game platform can record the depth image information from the camera, cutout the first player's body, and present it on the screen as a plurality of voxels, with a cube at each pixel that is positioned in 3-D space at a distance corresponding to the depth image's value at that position).
However, while Challinor discloses the feature of inputting/displaying the avatar, Challinor does not explicitly disclose that displaying is performed by receiving the transmitted data. In other words, the abovementioned displaying of the avatar as described at col. 32 ln. 34-53, is apparently performed locally.
However, in analogous art, Sawaki discloses wherein displaying an avatar is performed by receiving the transmitted data (para [0160]-[0162]: the chat control module 1426 transmits and receives information including sound data and motion detection data (hereinafter referred to as “avatar information”) as information to be shared among the users, to and from the HMD set 110 via the server 600; also see para [0201] and fig. 20: during the avatar chat, a reference position may enable a user to view his/her avatar along with avatars of the other users).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and avatar of Doke in view of the skeletal based avatar of Challinor to drive on-screen animations of avatars with more exact movements for a dance competition or the like (Challinor, col. 38 ln. 2-16).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Doke and Challinor further in view of the above teachings and transmission of avatar motion data of Sawaki to support displaying an avatar with movements for a virtual chat session among the participants (Sawaki, para [0201], fig. 20).

Regarding claim 13, modified Doke discloses the three-dimensional content distribution system according to claim 12, and Doke further teaches wherein the recording unit further records third data relevant to a viewpoint of a virtual camera disposed in the three-dimensional virtual space (para [0038]-[0039]: “storage unit 23 can store the control data received from the viewing terminal 12 . . . the script data, the material data, the program production engine”; also para [0061]-[0066]: script data includes information of the camera viewpoint designated by a user).

Regarding claim 14, modified Doke discloses the three-dimensional content distribution system according to claim 12, and Sawaki further discloses a change accepting unit generating new content data by performing a change for adding or correcting at least any one of the first data and the second data, in accordance with a change request from the terminal for viewing that performs the viewing, to be provided for the subsequent viewing (para [0182], fig. 21: “The avatars 6A to 6C each include a body portion and arm portions displayed in association with the head and the hands”; also para [0208]-[0220]; para [0209]: “the recording data includes the content information 1431, and the object information 1432 in the photographing period (position information on each object and motion information on each deformable object)”, para [0211]: “as the motion information, the processor 210 may acquire position information (e.g., coordinate values in XYZ coordinates of virtual space 11) on a plurality of (eleven in this case) the parts P required in order to identify the shape and posture of the object”, para [0216]: “the processor 210 identifies the virtual space 11 (i.e., state of virtual space 11) based on the content information 1431 and the object information 1432 (position information on each object and motion information on each deformable object) included in the recording data. The processor 210 then generates an omnidirectional moving image, which is a video in all directions from a predetermined viewpoint position in the identified virtual space 11. The predetermined viewpoint position is any position in the virtual space 11, and is, for example, a position selected by the user 5A”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Doke and Challinor further in view of the above teachings and avatar motion data of Sawaki to support displaying an avatar with hand/head movements to support virtual chat session among the participants (Sawaki, para [0201], fig. 20).

Regarding claim 15, modified Doke discloses the three-dimensional content distribution system according to claim 13, and Sawaki further discloses a change accepting unit generating new content data by performing a change for adding or correcting at least any one of the first data and the second data, in accordance with a change request from the terminal for viewing that performs the viewing, to be provided for the subsequent viewing (as per the rejection of claim 14 above), wherein the change accepting unit further generates the new content data by performing a change for adding or correcting the third data, to be provided for the subsequent viewing (para [0208]-[0220]; para [0216]: “The processor 210 then generates an omnidirectional moving image, which is a video in all directions from a predetermined viewpoint position in the identified virtual space 11. The predetermined viewpoint position is any position in the virtual space 11, and is, for example, a position selected by the user 5A”, para [0220]: “when the position of the virtual camera 14 moves during playback of the omnidirectional moving image, the center position of the omnidirectional moving image provided to the user 5A may also be changed in accordance with the movement of the virtual camera 14”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Doke and Challinor further in view of the above teachings and avatar motion data of Sawaki to support displaying an avatar with hand/head movements to support virtual chat session among the participants (Sawaki, para [0201], fig. 20).

Regarding claim 17, the method is rejected along the same rationale as the system of claim 13.

Regarding claims 18-19, the method is rejected along the same rationale as the system of claims 14-15, respectively.

Regarding claim 20, the computer program of claim 20 is rejected along the same rationale as the system of claim 12 because Doke further teaches a computer program for controlling the system (para [0128]).

Conclusion       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484